Case 1:17-cr-00183-TWP-TAB Document 48 Filed 04/09/19 Page 1 of 1 PagelD #: 224

FiLEL
UNITED STATES DISTRICT COURT 4 DISTRICT Guus
SOUTHERN DISTRICT OF INDIANA “77 ANAPOLIS Divisto!
INDIANAPOLIS DIVISION M19 APR -9 PH 4: 06

  

UNITED STATES OF AMERICA,

Plaintiff,

BUSTER HERNANDEZ,
(a.k.a. Brian Kil, Brianna Killian, Brian Mil, Greg

Martain, Purge of Maine, uygt9@hushmail.com,
jare9302@hushmail.com, Dtvx1@hushmail.com,
Leaked_hacks1, Closed Door, Closed Color, Clutter )
Removed, Color Rain, Plot Draw, and Invil Cable) _)

Defendant. )

)
)
)
Vv. ) CAUSE NO. 1:17-cr-00183-TWP-TAB
)
)
)
)
)

APPEARANCE
Comes now, Josh J. Minkler, United States Attorney for the Southern District of Indiana,
by Tiffany J. Preston, Assistant United States Attorney for the Southern District of Indiana, and

enters her appearance as counsel for the United States of America.

Respectfully submitted,

JOSH J. MINKLER
United States Attorney

By: VIN ro
Tiffaky J\Preston
Assistant United States Attorney

 
